Order entered December 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00903-CV

                             ALBERT LUTTERODT, Appellant

                                               V.

               DAVID J. POTTER AND JACKSON M. POTTER, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01182-D

                                           ORDER
       Before the Court is appellant’s December 23, 2019 second motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief be filed no later than January

27, 2020. We caution that further extension requests will be disfavored.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE